DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the sample" in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 inherit the limitations of claim 11.

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando U.S. PGPUB No. 2018/0024082.

Regarding claim 1, Ando discloses a multi-beam tool comprising: a beam configuration system including a charged-particle source 201 for generating a 5primary beam of charged particles 200, a stage 105 configured to hold a sample 101, and a deflector system including shaping aperture array substrate 203 (as well as the other electron-optical components associated with shaping, directing, and/or focusing each electron beam) between the charged-particle source 201 and the sample 101 (as illustrated in figure 1) configured to split the primary beam 200 into an array of beams (“a plurality of circular electron beams (multi-beams) (a plurality of first electron beams) 20a to 20d (solid lines in FIGS. 1 and 3) are formed by letting portions of the electron beam 200, which irradiates the positions of a plurality of holes 22, individually pass through a corresponding one of the plurality of holes 22 in the shaping aperture array substrate 203” [0038]), wherein the beam configuration system is configured to provide a rotated beam configuration (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image of the multi -beams 20 (or "entire multi-beams 20") is rotated clockwise by an angle θ(=tan-1(1/m)” [0072]) with a rotation angle determined based on a number of beams in a row of 10the array of beams (Ando teaches that “images of the multi-beams 20 are rotated by the electron optical system so that each beam in the multi-beams 20 may not overlap with each other in the movement direction (-x direction) of the XY stage 105 moving continuously” [0072] and so the number of 

Regarding claim 2, Ando discloses that the array of beams is disposed around an optical axis of the multi-beam tool (“(optical axis) of the multi-beam tool 20” [0041]); and the rotated beam configuration includes the stage being configured to be rotated 15around the optical axis (“direction of continuous movement of the XY stage 105 is rotated counter-clockwise by the angle θ” [0078]).

Regarding claim 3, Ando discloses that the array of beams is disposed around an optical axis of the multi-beam tool (“(optical axis) of the multi-beam tool 20” [0041]); and the rotated beam configuration includes the deflector system being configured to 20rotate the array of beams around the optical axis (“an electron optical system such as an electrostatic lens or the like (not shown in FIG. 1) that affects the rotation of the image may be additionally arranged in the electron optical image acquisition mechanism 150, and the rotation angle θ for rotating the image of the multi-beams 20 may be obtained by adjusting the potential to be applied to the electrostatic lens. Alternatively, the shaping aperture array substrate 203 itself may be rotated” [0072]).

Regarding claim 4, Ando discloses that the multi-beam tool is configured to generate an image of a surface area of the sample (“acquiring a secondary electron image of an emitted image of the pattern irradiated with electron multi-beams” [0002]); and 25the rotated beam configuration enables the array of beams to scan an area larger 

Regarding claim 5, Ando discloses that the stage is configured to move along a first direction; and 30the array of beams scan across the field of view includes the array of beams scan a set of scan lines that cover the field view along a second direction (“while the XY stage 105 continuously moves in the -x direction (predetermined direction), the electron beam column 102 (an example of a column) scans the substrate 101 by irradiating the substrate 101 with the multi-beams 20, composed of a plurality of electron beams (first electron beam) in an array of a plurality of beam rows in each of which beams are arranged in a straight line at the same pitch, such that the beam irradiation regions of the multi-beams 20 do not overlap with each other in the direction parallel to the movement direction (-x direction) of the XY stage 105” [0045]).

Regarding claim 6, Ando discloses that the second direction Y is, relative to the sample, substantially perpendicular to the first direction X (as illustrated in, for example, figure 10).

Regarding claim 7, Ando discloses that the second direction is, relative to the sample, substantially parallel to the first direction (when, the second direction is taken to be a parallel scan line scanned by another beam of the array, as illustrated in figure 4).



Regarding claim 9, Ando discloses that the beam configuration system further includes a controller 142 coupled with the stage 105, the controller being configured to control movement of the stage (“The XY stage 105 is driven by the drive mechanism 142 under the control of the stage control circuit 114” [0033]).

Regarding claim 10, Ando discloses that the beam configuration system further includes a 10controller 128 coupled with the deflector system, the controller being configured to control the deflector system to deflect the array of beams (“The main deflector 208 and the sub deflector 209 are individually configured by at least four electrodes, and controlled by the deflection control circuit 128” [0034]).

Regarding claim 11, Ando discloses a method comprising: generating, by a multi-beam tool 100, a primary beam of charged particles 200; 15splitting, by the multi-beam tool, the primary beam 200 into an array of beams (“a plurality of circular electron beams (multi-beams) (a plurality of first electron beams) 20a to 20d (solid lines in FIGS. 1 and 3) are formed by letting portions of the electron beam 200, which irradiates the 

Regarding claim 12, Ando discloses that causing the array of beams to have a rotated orientation relative to the sample comprises rotating the sample around an optical axis (“(optical axis) of the multi-beam tool 20” [0041]) of the multi-beam tool (“direction of continuous movement of the XY stage 105 is rotated counter-clockwise by the angle θ” [0078]).

Regarding claim 13, Ando discloses that causing the array of beams to have a rotated orientation 25relative to the sample comprises rotating the array of beams around an optical axis (“(optical axis) of the multi-beam tool 20” [0041]) of the multi-beam tool (“before irradiating the substrate 101 with the multi-beams 20 of mXn beams, the image 

Regarding claim 14, Ando discloses that causing the array of beams to have a rotated orientation relative to the sample enables the array of beams to scan an area larger than a sample surface 30area imaged by the multi-beam tool (figure 10 illustrates that the total imaged area with all beams is larger than the scanned/imaged area of any single beam). 

Regarding claim 15, Ando discloses moving, by the multi-beam tool, the sample along a first direction, wherein the array of beams scan a set of scan lines that cover the imaged surface area along a second direction (“while the XY stage 105 continuously moves in the -x direction (predetermined direction), the electron beam column 102 (an example of a column) scans the substrate 101 by irradiating the substrate 101 with the multi-beams 20, composed of a plurality of electron beams (first electron beam) in an array of a plurality of beam rows in each of which beams are arranged in a straight line at the same pitch, such that the beam irradiation regions of the multi-beams 20 do not overlap with each other in the direction parallel to the movement direction (-x direction) of the XY stage 105” [0045]).

Conclusion

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.